NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1385-17T4

RICHARD C. WASHART
and CYNTHIA D. WASHART,

          Plaintiffs-Respondents,

v.

MCCORMICK & SCHMICK'S
SEAFOOD RESTAURANTS, INC.,

          Defendant-Appellant,

and

KRAMER BEVERAGE CO.,
HARRISON BEVERAGE, LLC,
HARRISON BEVERAGE CO., and
WARREN DISTRIBUTING CO. SOUTH,

          Defendants.


                   Submitted October 22, 2018 – Decided November 16, 2018

                   Before Judges Fasciale and Rose.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-5789-13.
            Yankwitt LLP, attorneys for appellant (George C.
            Godfrey, III and Russell M. Yankwitt, on the brief).

            D'Amato Law Firm, PC, attorneys for respondent
            Richard Washart (Paul R. D'Amato and Kasi M.
            Gifford, on the brief).

PER CURIAM

      The parties to the appeal have settled the issues between them. In

accordance with the stipulation they have filed, the appeal is dismissed with

prejudice and without costs.

      Dismissed.




                                                                      A-1385-17T4
                                     2